Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0141905 (Yamanaka).
With respect to claims 1 and 6, Yamanaka teaches a voltage control method for a fuel cell system (PP 0011).  Air is supplied to the cathode passage (PP 0063) (the cathode being an air electrode). Hydrogen is formed in the anode (PP 0047) (the anode being a hydrogen electrode).  The fuel cell may comprise a stack which includes a plurality of single fuel cells (PP 0047).  A hydrogen tank may supply hydrogen to the hydrogen passage which is regulated by the control unit in response to a load-required power with reference to the pressure of circulated hydrogen, which is detected by a pressure sensor (PP 0049) (connected to anode).  The anode passage may further comprise a hydrogen concentration censor [claim 6] (PP 0162) which estimates the hydrogen concentration at the outlet of the hydrogen electrode. The system further measures the concentration of the impurities, such as nitrogen (PP 0070).  The controller then selects the amount of hydrogen which is required (PP 0069) which supplies hydrogen to the stack at a target hydrogen supply pressure. An open-close valve in the hydrogen release passage may be operated to release the gas flow to the atmosphere (purging) and may be operated at predetermined timings (PP 0050), which would include at the time of or after the hydrogen supply.
With respect to claim 3, the hydrogen supply is supplied by an open-close valve which is regulated by a circulation pump and the control unit in response to the load-required power with reference to the pressure of the hydrogen (PP 0049), which would result in a variable setting of the hydrogen supply. 
With respect to claim 4, the purge (release) is performed at a predetermined timing (PP 0050). The timing may be based on the current value of charge and discharge (PP 0054).
With respect to claims 5 and 7, the amount of hydrogen that permeates through the electrolyte membrane fluctuates in response to internal temperature (PP 0065).  The hydrogen supply is calculated to compensate for lost hydrogen which permeates the electrolyte membrane (PP 0069) therefore temperature is a factor when determining the amount of hydrogen to be supplied. 

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the result of the instant claims is that the hydrogen supply pressure is updated at the point of time to purge or before reaching the point of time to purge, and that the partial pressure at the hydrogen electrode is kept always constant.  Upon further review, the examiner respectfully disagrees.  As discussed above, Yamanaka teaches a method wherein hydrogen is supplied to be maintained at a target supply pressure.  This constant maintenance in combination with the predetermined timing of the impurity release (purge), would result in a hydrogen supply which takes place before, during, and after the purge, and therefore reads on the instant limitations of “at the point of time to purge or before reaching the point of time to purge.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724      

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759